By the COURT.
This is a proceeding for the removal of the defendant as attorney and counselor at law, taken under section 287 and following sections of the Code of Civil Procedure.
Several charges of professional misconduct were made against the defendant, and much evidence was talcen in support of the accusation, and also on behalf of the defendant. We have carefully read the evidence, and do not think that the charges, or any uf them, are satisfactorily proven.
The proceedings are therefore dismissed.